Citation Nr: 1710534	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an award of a total disability rating based on individual unemployability (TDIU) for the period prior to February 3, 2006. 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The evidence does not indicate that the Veteran's posttraumatic stress disorder (PTSD) was sufficiently severe to inhibit his ability to obtain gainful employment for the period prior to February 3, 2006.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU for the period prior to February 3, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In April 2014, the Board remanded the Veteran's TDIU claim in order for the RO to refer the claim for extraschedular consideration.  The RO referred the Veteran's TDIU claim for extraschedular consideration in July 2016.  In August 2016, the Director of Compensation Service denied entitlement to a TDIU on an extraschedular basis.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The case is now properly before the Board for appellate review and adjudication.  See 38 C.F.R. § 20.700 (2016).  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


TDIU

In April 2007, the Veteran submitted a claim in which he stated that he was unable to work because of his service-connected disabilities.  In August 2009, the Board granted the Veteran a TDIU, effective February 3, 2006.  The Veteran has appealed that determination and contends that he was unable to work as a result of his PTSD as of April 29, 2005, which was his the first day of unemployment.  To support his contentions, he notes that he was awarded Social Security Administration (SSA) benefits as a result of his inability to work, effective April 29, 2005.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

During the appeal period, the Veteran was service-connected for PTSD (10 percent from August 5, 2004); bilateral hearing loss (0 percent from August 5, 2004); tinnitus (10 percent from August 5, 2004); residuals of a fracture of the right great toe (0 percent from August 5, 2004); and onychomycosis of the great toenails (0 percent from August 5, 2004).  He has a combined schedular rating of 20 percent from August 5, 2004.  Therefore, the requirements under 38 C.F.R. § 4.16(a) have not been met.  

Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to a TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this instance, the RO, under the Board's instructions, referred the Veteran's TDIU claim for extraschedular consideration.  In August 2016, the Director of Compensation Service denied entitlement to a TDIU on an extraschedular basis.  Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities.  However, TDIU is also not warranted on this basis.

As an initial matter, the Board notes that the Veteran is service-connected during the appeal period for PTSD, bilateral hearing loss, residuals of a fracture of the right great toe, and onychomycosis of the great toenails.  However, the Veteran contends, and the medical evidence demonstrates, that the sole disability that prevents the Veteran from obtaining or maintaining employment is his PTSD.  As there is no evidence that the other disabilities listed above, either alone or in tandem, make the Veteran unable to secure and follow a substantially gainful occupation, the Board will not address them below. 

The evidence of record reflects that the Veteran was gainfully employed an ironworker immediately before the appeal period.  Although he experienced PTSD symptoms throughout that time, it appears that he was working regularly until he experienced a severe left knee injury in March 2005, which resulted from when he was walking atop a catwalk, slipped, and became wedged in a small opening he was attempting to climb through.  As noted in medical records, he tried to continue working for several weeks, but the pain persisted.  It should be noted that the Veteran is not service-connected for any knee disability.  Put another way, prior to his injury in March 2005, the Veteran was capable of working.  He only stopped working because of his knee injury and the recovery required after an intensive knee surgery in May 2005.  

The Board places significant probative value on the opinion of the Veteran's initial PTSD VA examination in January 2005.  Although the Board acknowledges that the examination was conducted three months prior to the appeal period, there is no indication that the Veteran's psychological disorder changed between January and April 2005.  At the VA examination, the examiner observed that the Veteran was well groomed and cooperative.  He was alert and oriented to person, place, and time.  Although the Veteran stated that he sometimes has short-term, memory problems and concentration problems, there was no indication of this on the mental status exam, according to the examiner.  He had no problems with calculating, comprehension, or short-term memory.  The Veteran reported that his lack of sleep sometimes affects his mood at work and makes him short tempered, which led him to yell at other workers.  The examiner concluded that the Veteran's social and industrial adaptability were only mildly impaired by his PTSD.  

Recognition is given to medical opinions provided by private physicians in April 2008, November 2008, and March 2009, which effectively conclude that the Veteran was unable to maintain gainful employment during the appeal period.  While these opinions certainly have probative value and support the Veteran's contentions, they are insufficient to demonstrate that the Veteran was unable to obtain or maintain substantially gainful employment.  Initially, the Board notes that the notes were provided more than two years after the end of the appeal period.  Therefore, none of the notes contemporaneously describe symptoms.  In the medical opinion by Dr. R.A., the physician provides a conclusory opinion that "it is at least as likely as not that [the Veteran] has been unemployable since April 2005 due to his PTSD alone."  As no rationale is provided, the Board assigns the opinion low probative value.  In November 2008, Dr. J.L. opined that the Veteran had severe PTSD and was unable to work.  

However, the physician, who wrote the opinion to address a period of time that included, but was not limited to the current period on appeal, never addressed when exactly the Veteran became unemployable.  In March 2009, the same physician provided an addendum medical opinion that "because of the severity of [the Veteran's PTSD] at the time he had left work in 2005 it would be determined that his [PTSD] was in fact the cause of his unemployability."  Although the physician indicated that he reviewed his prior report and the Veteran's medical record, there is no indication how the physician came to this conclusion or what specific evidence he relied upon.  Additionally, the Veteran's PTSD evaluation was 10 percent, indicative of only mild and transient symptoms.  Therefore, the Board also assigns these two opinions low probative value.  

Finally, although the Veteran was considered disabled by SSA during this time period, it should be noted that this decision considered the impact of disabilities that are not service-connected.  Indeed, the primary diagnosis utilized by SSA was degenerative joint disease of the left knee.  As such, that decision is of little probative value to the issue on appeal.  

Therefore, the private medical opinions notwithstanding, the Board has determined that the Veteran was capable of continuing his job as an ironworker during the appeal period, but for the Veteran's injury of his left knee that led him to leave the workforce.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

In considering this appeal, consideration has been given to the Veteran's statements that his service-connected disabilities render him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations.

The Veteran's reported history of his inability to work during the appeal period, while competent, is nonetheless not credible.  In a September 2015 statement, the Veteran specifically attested that "the symptoms and manifestations from my posttraumatic stress disorder also prevented me from securing and following a substantially gainful occupation from April 29, 2005 to February 3, 2006."  He explained that he had difficulty sleeping and experienced great difficulty in interacting with his coworkers.  He also stated that could not deal with people or hold any responsibility because it would set him off if others would not listen to him.  However, during the time period immediately after he became unemployed, he attributed his unemployment on multiple occasions to his knee injury.  Contemporaneous evidence has greater probative value than a reported history. Curry v. Brown, 7 Vet. App. 59, 68 (1994).  As such, the Board finds that the Veteran's contemporaneous statements are more probative than the more recent statement he made while seeking VA disability benefits.  

As the evidence also does not establish that the Veteran was unemployable due to his service connected disabilities, the appeal is denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to a TDIU for the period prior to February 3, 2006, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


